United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3299
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Devon K. Stephenson, also known      *
as Ziggy,                            *      [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                            Submitted: April 19, 2001
                                Filed: April 24, 2001
                                    ___________

Before BOWMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Devon K. Stephenson challenges the sentence imposed by the District Court1
after he pleaded guilty to conspiring to manufacture and distribute methamphetamine,
in violation of 21 U.S.C. § 846 (1994), and to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1) (1994 & Supp. IV 1998). His counsel has filed
a brief and moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Although we granted Stephenson permission to file a pro se supplemental brief, he has
not done so.

       As part of his plea agreement, Stephenson waived his right to appeal his sentence
on any ground except for an upward departure by the sentencing judge, a sentence in
excess of the statutory maximum, or a sentence in violation of law apart from the
Guidelines. We conclude that this waiver was knowing and voluntary. Among other
things, Stephenson was assisted by counsel at the change-of-plea and sentencing
hearings; the Court questioned him about the appeal waiver at the change-of-plea
hearing, verifying that he understood he was waiving his right to appeal; the plea
agreement and the presentence report advised him of the statutory minimum penalty;
and his sentence of ninety months imprisonment represents a downward departure. See
United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.) (holding that appeal
waiver is enforceable so long as it resulted from knowing and voluntary decision), cert.
denied, 525 U.S. 942 (1998); United States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir.
1996) (enforcing knowing and voluntary waiver of right to appeal sentence so long as
sentence is not in conflict with negotiated plea agreement; waiver was knowing and
intelligent where it was included in plea agreement and was discussed at change-of-plea
hearing).

      Accordingly, because Stephenson’s sentence was not in conflict with the plea
agreement, we now specifically enforce his promise not to appeal by dismissing his
appeal. See United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per
curiam). We also grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                          -2-